DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2010/0019654 A1) in view of Hong et al. (US 2016/0218317 A1, prior art of record).
Regarding claim 1, Hayashi discloses a display apparatus (e.g. figures 1A and 1B) comprising:
a transistor substrate (e.g. figure 1A, transistor substrate 20A, ¶ [0056]) including a display area having an emission part overlapping a plurality of organic light emitting devices (e.g. as seen in annotated figures 1A and 1B below, there is a display area that includes an emission part of substrate 20A, which is the part overlapping the plurality of organic light emitting devices 21 comprising layers 10, 11 and 12, as further clarified in figure 1A, ¶ [0061]) and a peripheral part surrounding the emission part (e.g. peripheral part of substrate 20A is the part surrounding light emitting devices 21), and a non-display area surrounding the display area (e.g. as seen in annotated figures 1A and 1B below, a non-display area surrounds the display area of the transistor substrate 20A);
a plurality of color filters disposed to respectively correspond to the plurality of organic light emitting devices at the emission part (e.g. figure 1A, plurality of color filters 32a, ¶ [0082]); 
an encapsulation layer disposed on the plurality of organic light emitting devices (e.g. encapsulation layer 18, ¶ [0055] and [0070] – [0076]);
a first heat sink layer disposed on the encapsulation layer and spaced apart from the plurality of organic light emitting devices (figures 1A and 1B, first heat sink layer 19 disposed on the encapsulation layer 18 and spaced apart from the light emitting devices 21, ¶ [0077] – [0078]);
a second heat sink layer disposed on the plurality of color filters (e.g. figure 1A, second heat sink layer 31, ¶ [0081]); and
a spacer member disposed to surround the plurality of organic light emitting devices at the peripheral part (e.g. figure 1A, spacer member 33 surrounds the plurality of light emitting devices 21 at the peripheral part, ¶ [0088]), and disposed in a vertical direction between the first heat sink layer and the second heat sink layer (as seen in figure 1A, the spacer member 33 is disposed in the vertical direction of the figure between the first heat sink layer 19 and the second heat sink layer 31),
wherein a lowermost surface of the second heat sink layer contacts an uppermost surface of the spacer member (as seen in figure 1A, the and an uppermost surface of the first heat sink layer contacts a lowermost surface of each of the plurality of spacer members (as seen in figures 1A and 1B, the uppermost surface of the first heat sink layer 19 contacts the lowermost surface of the spacer member 33), and
wherein the spacer member is not disposed in the non-display area (as seen in annotated figures 1A and 1B below, the spacer member 33 is not disposed in the non-display area of the substrate 20A).
Hayashi is silent with respect to disclosing the spacer member comprises a plurality of spacer members spaced apart from each other.
Hong discloses an analogous display apparatus (e.g. figures 1 - 3), wherein a spacer member comprises a plurality of spacer members spaced apart from each other (e.g. as seen with respect to figures 1 – 3, the spacer member 300 comprises a plurality of spacer members 321 spaced apart from each other, ¶ [0090]), wherein the plurality of spacer members are not disposed in an analogous non-display area (as seem in annotated figure 2 below, the plurality of spacer members 300 comprising 321 are not disposed in the non-display area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashi such that the spacer member comprises a plurality of spacer members spaced apart from each other, wherein the plurality of spacer members are not disposed in an analogous non-display area, since Hayashi discloses the spacer member to 

    PNG
    media_image1.png
    920
    670
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    409
    655
    media_image2.png
    Greyscale


Regarding claim 3, Hayashi in view of Hong disclose the display apparatus of claim 1, further comprising: a color filter substrate bonded to the transistor substrate (Hayashi: figure 1A, color filter substrate 32 is bonded to the transistor substrate 20A through the intervening layers, ¶ [0080]); and a filling layer filled between the transistor substrate and the color filter substrate (Hayashi: figure 1A, filling layer 34, ¶ [0094]), wherein each of the plurality of color filters faces the first heat sink layer with the filling layer therebetween (Hayashi: as seen in figure 1A, the color filters 32a face the first heat sink layer 19 with the filling layer 34 therebetween).

Regarding claim 5, Hayashi in view of Hong disclose the display apparatus of claim 3, wherein the plurality of spacer members are disposed on the same layer as the filling layer (Hayashi: spacer member 33 is disposed in same layer as filling layer 34, as clarified in figure 1A. As cited above with respect to claim 1, Hong renders obvious the spacer member comprises a plurality of spacer members).

Regarding claim 15, Hayashi in view of Hong disclose the display apparatus of claim 1, wherein each of the first and second heat sink layers comprises silicon nitride (SiNx) (Hayashi: ¶ [0078] discloses the first heat sink layer 19 to include silicon nitride, and ¶ [0081] discloses the second heat sink layer 31 includes silicon nitride).

Regarding claim 16, Hayashi in view of Hong disclose the display apparatus of claim 1, wherein the first heat sink layer and the second heat sink layer are disposed in parallel with each other (Hayashi: e.g. as seen in figure 1A, the first heat sink layer 19 and the second heat sink layer 31 both have portions that extend in the horizontal direction, and therefore may be considered to be disposed parallel to each other).

Regarding claim 17, Hayashi in view of Hong disclose the display apparatus of claim 1, wherein each of the plurality of spacer members is perpendicular to both of the first and second heat sink layers (as rendered 

Regarding claim 18, Hayashi in view of Hong disclose the display apparatus of claim 1, wherein each of plurality of color filters and each of the plurality of spacer members contact the lower most surface of the second heat sink layer (Hayashi: as seen in figure 1A, each color filter 32a and the spacer member 33 contact the lower most surface of the second heat sink layer 31. Hong renders obvious the spacer member 300 comprising a plurality of spacer members 321 each contacting an analogous second heat sink layer 20).

Regarding claim 19, Hayashi in view of Hong disclose the display apparatus of claim 3, wherein the first heat sink layer is disposed between the filling layer and the encapsulation layer (Hayashi: as seen in figure 1A, the first heat sink layer 19 is between the filling layer 34 and the encapsulation layer 18).

Regarding claim 20, Hayashi in view of Hong disclose the display apparatus of claim 19, as cited above, wherein the first heat sink layer contacts both of the encapsulation layer and the filling layer (Hayashi: e.g. .

Claims 6 – 8, 10, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Hong, as applied to claims 1 and 3 above, and further in view of Hatano et al. (US 2012/0286312 A1, prior art of record).
Regarding claim 6, Hayashi in view of Hong disclose the display apparatus of claim 3, further comprising: a black matrix disposed between two adjacent color filters of the plurality of color filters (Hayashi: figure 1A, black matrix 32b, ¶ [0084]).
Hayashi and Hong are silent with respect to disclosing a first buffer layer disposed between the second heat sink layer and the color filter substrate.
Hatano discloses an analogous display apparatus (e.g. figure 5B), comprising a first buffer layer disposed between an analogous second heat sink layer and a color filter substrate (Hatano: figures 5B and 4A, first buffer layer 163 between second heat sink layer 160 and color filter substrate comprising 162, 164 and 166, ¶ [0127], [0108], and [0111] – [0113]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashi in view of Hong such that a first buffer layer is disposed between the second heat sink layer and the color filter substrate since Hayashi discloses the second heat 

Regarding claim 7, Hayashi in view of Hong and Hatano disclose the display apparatus of claim 6, wherein the second heat sink layer is disposed between the black matrix and the first buffer layer at the emission part (e.g. reinterpret the prior art of Hayashi and Hatano such that the second heat sink layer corresponds to second heat sink layer 162 of figures 4A and 5B of Hatano and the first buffer layer corresponds to layer 163 of Hatano, and Hatano shows the second heat sink layer 162 is between the black matrix 164 and the first buffer layer 163 at the emission part).

Regarding claim 8, Hayashi in view of Hong and Hatano disclose the display apparatus of claim 6, wherein the second heat sink layer is disposed between the plurality of spacer members and the first buffer layer at the peripheral part (e.g. reinterpret the prior art of Hayashi and Hatano such that the second heat sink layer corresponds to second heat sink layer 162 of figures 4A and 5B of Hatano and the first buffer layer corresponds to layer 163 

Regarding claim 10, Hayashi in view of Hong disclose the display apparatus of claim 1, as cited above, further comprising: a thin film transistor (TFT) layer (Hayashi: figure 1A, TFT layer 123, ¶ [0057]), the TFT layer including a plurality of TFTs respectively corresponding to the plurality of organic light emitting devices at the emission part (as seen in figure 1A, plurality of TFTs 123 at the emission part of substrate 20A below the plurality of organic light emitting devices 21).
Hayashi and Hong are silent with respect to disclosing a second buffer layer disposed over the transistor substrate, the thin film transistor layer being disposed between the second buffer layer and the plurality of organic light emitting devices, and a passivation layer covering the plurality of TFTs.
Hatano discloses an analogous display apparatus (e.g. figure 5B) comprising: a second buffer layer disposed over the transistor substrate (e.g. figure 5B, second buffer layer 104 over transistor substrate 100, ¶ [0065]); a thin film transistor (TFT) layer disposed between the second buffer layer and the plurality of organic light emitting devices (figure 5B, TFT 150, ¶ [0106]), the TFT layer including a plurality of TFTs respectively corresponding to the plurality of organic light emitting devices at the emission part (as seen in figure 5B, plurality of TFTs 150 at the emission part of substrate 100 below the plurality of organic light emitting devices 130); and a passivation layer covering the plurality of TFTs (e.g. figures 2C and 5B, passivation layer 114, ¶ [0086]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashi in view of Hong such that disclosing a second buffer layer is disposed over the transistor substrate, the thin film transistor layer is disposed between the second buffer layer and the plurality of organic light emitting devices, and a passivation layer covering the plurality of TFTs, since Hayashi discloses the TFT layer between the upper part of the substrate and the plurality of light organic emitting devices, and Hatano discloses an analogous display device comprising a TFT layer between an upper portion of the substrate and a plurality of organic light emitting devices such that a second buffer layer is disposed over the transistor substrate, the thin film transistor layer being disposed between the second buffer layer and the plurality of organic light emitting devices, and a passivation layer covering the plurality of TFTs. One would have been motivated to have modify the device of Hayashi in the claimed manner in order to provide a protection layer over the TFT layer, as well as improve the adhesive properties of the layers.

Regarding claim 14, Hayashi in view of Hong disclose the display apparatus of claim 1, as cited above, but are silent with respect to explicitly disclosing the plurality of spacer members are formed by polymerizing metal oxide, carbon, or graphite on acrylonitrile-butadiene-styrene (ABS), polypropylene (PP), or polyamide (PA) resin. 
Hayashi does disclose the spacer members (33) may be formed from a resin (e.g. ¶ [0089] – [0090]).
Hatano discloses that the plurality of spacer members are formed as a combination of polypropylene and carbon (e.g. ¶ [0096]. Further the claim to the spacer members being “formed by polymerizing” is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashi in view of Hong such that the plurality of spacer members are formed by polymerizing metal oxide, carbon, or graphite on acrylonitrile-butadiene-styrene (ABS), polypropylene (PP), or polyamide (PA) resin since Hatano discloses the plurality of spacer members are formed as a combination of polypropylene and carbon, and it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to have the plurality of spacer members formed by polymerizing metal oxide, carbon, or graphite on acrylonitrile-butadiene-styrene (ABS), polypropylene (PP), or polyamide (PA) resin in order to create a homogeneous material able to absorb light and protect the surrounding structure.

Regarding claim 21, Hayashi in view of Hong and Hatano disclose the display apparatus of claim 6, wherein each of the plurality of color filters is spaced apart from the black matrix without overlapping with the black matrix in the vertical direction (Hatano: as seen in figure 5B, with respect to figure 4A, the bottom of the color filter 166 is spaced apart from the bottom of the back matrix 164, whereby the centers do not overlap in the vertical direction of the figure. This is similar to that shown in figure 2 of the current application (note: figure 2 corresponds to the elected Species), whereby the bottom of the color filter 162 is spaced apart from the bottom of the black matrix 164, and the centers do not overlap in the vertical direction. The Examiner notes that due to the inclination of the adjacent sides of the color filter 162 and the black matrix 164, the sides do overlap in the vertical direction of the figure).

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. At present, the prior art of Hayashi (US 2010/0019654 A1) in view of Hong et al. (US 2016/0218317 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 to recite the transistor substrate includes “a display area” and “a non-display area surrounding the display area” such that “the plurality of spacer members are not disposed in the non-display area”, and argue that the prior art of Hayashi in view of Hong does not teach such limitations. The Examiner respectfully disagrees. As cited display area” and “non-display area” in the manner shown in the annotated figures above. Under such interpretations, the Examiner submits that both the prior art of Hayashi and Hong show in the corresponding annotated figures above that the spacer members are not disposed in the interpreted non-display area. Therefore, the Examiner maintains that Hayashi and Hong render obvious the claimed invention of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        June 16, 2021